           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

KERRY J. NEELY                                             PLAINTIFF

v.                      No. 3:17-cv-282-DPM

ARKANSAS DEPARTMENT OF
COMMUNITY CORRECTION                                     DEFENDANT

                                ORDER

     Neely's attorney, Mr. George "Bucky" Ellis, passed away 1n
November 2019.     Condolences.     No other attorney has entered an
appearance, so Neely will proceed without one. The Court directs the
Clerk to update the docket to reflect Neely's contact information below,
and mail this Order to Neely.

     Ms. Kerry Neely
     115 Jennylynn
     Osceola, AR 723 70
     (870) 815-0362

     So Ordered.



                                  D .P. Marshall Jr.
                                  United States District Judge
